DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,11-13,15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0309546) in view of Young (KR20160047685,translation PTO).
Kim discloses for claim 1: [Claim 1] A cooker10 placed on an induction heater 100 having a working coil 1030 , the cooker comprising: a base 1120 ; a container 1140 disposed on the base and heated by an induced current of the working coil(fig 8-10); a cover 1200 to cover a top surface of the container (fig 8-10); a pressure regulating valve provided in the cover; a 
The claim differs in that Kim does not disclose a pressure regulating valve provided in the cover; a cooker communication module to make communication with the induction heater; and a cooker microcomputer to control the pressure regulating valve and the cooker communication module. 
Young teaches these features: a solenoid valve 70(pressure regulating valve), on a cover 220, a cooker communication module to make communication with the induction heater 60, a cooker microcomputer 40 to control the pressure regulating valve 70 and the cooker communication module 60. See abstract:

    PNG
    media_image1.png
    360
    612
    media_image1.png
    Greyscale

See also ¶¶ 27,32,33-page 4 ¶¶ 4,9,10 communication unit transferring power and temperature and pressure  data to microcomputer, fig 5,6,7. Young also teaches a connector 210. Fig 2 wireless.
The advantage is convenience and reduced cost.
The references are in the same field of endeavor and involve the same problem.

[Claim 11] The cooker of claim 1, further comprising: a battery connected with the cooker microcomputer (conventional, Young page 4 ¶ 4, fig 6,7,Sharpe 76).
[Claim 12] The cooker of claim 11, further comprising: a connector to connect the base with the cover, wherein the cooker microcomputer, the cooker communication module, and the battery are provided in the connector. (Young 210) See the rejection of claim 5.
[Claim 13] The cooker of claim 1, further comprising: a temperature sensor (170,fig 2,¶¶ 116-121,Young 30)provided in the base, wherein the cooker microcomputer transmits temperature data, which is sensed by the temperature sensor, to the induction heater through the cooker communication module(170,fig 2,¶¶ 116-121,Young 30 to 60,¶ page 4 ¶ 9-10). See the rejection of claim 1.
 [Claim 15] The cooker of claim 11, wherein the cooker microcomputer receives a pressure regulating valve controlling signal, which is transmitted to the cooker communication module from the induction heater, to control an operation of the pressure regulating valve(Young 70 to 40,page 4 ¶¶9-10, fig 6,7). See the rejection of claim 1.
[Claim 16] A cooking appliance comprising; a cooker 1100; and an induction heater 1010 having a working coil 1030 to generate an induced current and a top plate 1035 on which the cooker is placed, wherein the cooker includes: a base; a temperature sensor 1170 provided in the base; a container disposed on the base and heated by the induced current of the working coil(fig 8,9); a cover 1200 to cover a top surface of the container; a pressure regulating valve mounted in 
[Claim 17] The cooking appliance of claim 16, wherein the cooker microcomputer controls an operation of the pressure regulating valve, when receiving the pressure regulating valve controlling signal through the cooker communication module(Young 70,300,40,fig 6,7,¶¶9,10 page 4).See the rejection of claim 1.
[Claim 18] The cooking appliance of claim 16, wherein the induction heater microcomputer controls the working coil based on the temperature 15data received through the induction heater communication module(Baarman 86,80,2,fig 1,2, ¶¶ 20,52).  
[Claim 19] The cooking appliance of claim 16, wherein the cooker further includes:  40Attorney Docket No.: 20519-0511US1 Client Ref. No.: 16FLSL093PCO1US01 / LG Ref. No.: PO16-00609US a heater disposed to surround a part of an outer circumferential surface of the container, and   

Claims 2-10,14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0309546)- Young (KR20160047685) as applied to claim 1 further in view of Baarman et al (US 2012/0000903) or Sharpe (US 2006/0086258).
[Claim 2] The cooker of claim 1, further comprising: a reception coil provided in the base to receive the induced current of the working coil; and a power converter to convert the induced current received in the reception coil into a direct current (DC).
The claim differs in that a power converter to convert into a direct current (DC) is not taught.
Baarman teaches a secondary coil 245 on base 205 receiving induced power of coil 80 and DC current from rectifier circuit 62 (¶¶ 44,46,70-74,fig 2,element 48).
The advantage is using the same inductive power supply that is used to heat, directly or indirectly.
The references are in the same field of endeavor and involve the same problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim-Young with a rectifier circuit as taught by Baarman for using the same inductive power supply that is used to heat, directly or indirectly.
[Claim 3] The cooker of claim 2, wherein the base has an internal space to receive the reception coil therein(Baarman 205,245,¶ 55, fig 13-16 ¶ 70).

[Claim 5] The cooker of claim 2, further comprising: a connector to connect the base with the cover, wherein the cooker microcomputer, the cooker communication module, and the power converter are provided in the connector(Baarman fig 2,element 48). 
The claim differs in that a connector is recited.
Sharpe teaches a connector in fig 1-3 with a microcomputer, converter and communication module 59,76,81,84.
The advantage is automated control.
The references are in the same field of endeavor and involve the same problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim-Young-Baarman with a connector as taught by Sharpe for automated control.

[Claim 6] The cooker of claim 5, wherein the connector includes: a connector body positioned on the base; and a protrusion body protruding from the connector body, wherein an electric appliance receiving chamber is formed in the protrusion body, and wherein the cooker microcomputer, the cooker communication module, and the power converter are received in the electric appliance receiving chamber. See the rejection of claim 5.

[Claim 7] The cooker of claim 6, wherein the connector body includes a protrusion portion protruding upward and a recess portion recessed downward, the protrusion portion and 

[Claim 8] The cooker of claim 5, wherein the connector includes: a first connector formed on the base and having an electric appliance receiving chamber inside the first connector; and a second connector extending from the first connector and spaced apart from the base in a vertical direction, the cover being disposed in the second connector to be lifted, and wherein the cooker microcomputer, the cooker communication module, and the power converter are received in the electric appliance receiving chamber(¶¶ 46,53,58,59,129,132,133-coupled, detached). Sharpe ¶¶ 10,18,19,16,17,20,42. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to shape a handle as recited because conventional and because Applicant has not disclosed that a recess portion recessed downward provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a recess portion recessed downward because conventional shape. Sharpe ¶ 39 fig 2, ¶ 41. See the cited references or cup handles.

[Claim 10] The cooker of claim 9, wherein the connector is formed therein with a lever guide hole to guide the lever to be lifted(150,fig 5, ¶¶72-77).
[Claim 14] The cooker of claim 13, wherein a temperature sensor receiving portion is provided in a form of being recessed in the base or formed through the base to receive the temperature sensor(Sharpe fig 1, Baarman fig 1).  See the rejection of claim 1.
[Claim 20] The cooking appliance of claim 16, wherein the cooker further includes: a connector to connect the base with the cover, and  10wherein the cooker microcomputer, the cooker communication module, and the power converter are provided in the connector (conventional components in a handle,Baarman 48,Sharpe teaches a connector in fig 1-3 with a microcomputer, converter and communication module 59,76,81,84).

Kindly update information and references in corresponding applications such as KR 2020001564; EP 20157846.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/            Examiner, Art Unit 3761                      

/IBRAHIME A ABRAHAM/            Supervisory Patent Examiner, Art Unit 3761